Citation Nr: 1448489	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-41 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the RO.

The Veteran provided testimony at an August 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board remanded the matter for additional development of the record in January 2014.  

By rating decision dated in June 2014, the RO increased the rating for the service-connected PTSD to 70 percent, effective on March 18, 2014.



FINDING OF FACT

The service-connected disabilities include those of PTSD, the residuals of prostate cancer, and diabetes mellitus are shown as likely as not to preclude the Veteran from securing and following substantially gainful employment consistent with educational level and previous work history.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 4.16(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken hereinbelow, a discussion of the VA's duties to notify and assist are not necessary at this time.  

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.

As an initial matter, under 38 C.F.R. § 4.16, if there are two or more service connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran filed his claim for benefits in October 2008 and is in receipt of service connection for PTSD (rated as 30 percent disabling beginning on March 20, 2007 and 70 percent disabling beginning on March 18, 2014); residuals of prostate cancer (rated as 60 percent disabling from April 20, 2005); diabetes mellitus (rated as 20 percent disabling from May 19, 2008); and impotence associated with residuals of prostate cancer (rated as noncompensable from July 1, 2001).  His combined rating is 90 percent beginning on March 18, 2014.  He is thus eligible for consideration for a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

For the following reasons, the Board finds that the combined effects of the Veteran's service-connected disabilities preclude him from securing and following  a substantially gainful occupation.

At the August 2012 hearing, the Veteran testified that all of his service connected disabilities together rendered him unemployable.  He stated that he was a maintenance mechanic, maintenance manager, and a plant engineer in an industrial setting until he retired in January 2007, because there was a large project to complete and the Veteran felt that he could not work hard enough to complete the task.  

Specifically, the Veteran testified that, as a result of his prostate cancer, he developed a leakage problem and had to wear an absorbent pad.  He explained that physical tasks were difficult because when he picked up something heavy or tightened his stomach muscles he would get leakage and would have to change the pad.  

The prostate cancer also caused the Veteran to use the restroom every hour to hour and a half.  He noted that he would have to change the absorbent pad at least every other time he used the restroom.  In addition, he would have difficulties with bowel movements and would generally have to return to the restroom within 30 minutes after a bowel movement to clean himself again.  

The Veteran testified that it was extremely difficult to perform sedentary work because the frequent necessity to use the restroom resulted in decreased concentration.  

The Veteran explained that his disabilities affected his ability to perform his job because he often had projects that required completion without taking a break, such as lifting a machine or working on an electrical problem, and that he would need to stop and use the restroom during these times.  He further reiterated that needing to stop work due to the exhaustion related to diabetes and frequently needing to use the restroom were problems because, in his industry, if the plant went down or if part of an operation went down and the employees did not get it back working quickly, it could result in the loss of thousands of dollars.  These scenarios caused employees to work straight through breaks, and this was difficult for the Veteran.  

As to the PTSD, the Veteran testified that he had a difficult time working with people, was extremely sensitive to anyone touching him when he was not aware that they were there, and was startled by loud noises.  

In a submitted March 2007 buddy statement, a co-worker explained that the Veteran's work suffered because he did not have the energy to dedicate to his work and that he began to delegate his work to other employees.  Another co-worker also provided a buddy statement in March 2007 and stated that he did not wish to see the Veteran retire, but that it was apparent that the Veteran's health was becoming detrimental to his ability to perform his job functions.  

The Board notes that, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  

The Veteran has been afforded multiple VA examinations for his service-connected disabilities.  Each VA examiner has determined that the specific service-connected disability did not render the Veteran unemployable.  However, the VA examiners did not opine as to whether the Veteran's service-connected disabilities combined would render the Veteran unemployable.  

Specifically, at the March 2014 VA psychiatric examination, the Veteran reported finding it hard to complete any tasks that required effort.  The examiner noted that the Veteran had frequent concentration problems and an inability to focus on the task at hand.  The examiner determined that the Veteran experienced occupational and social impairment with reduced reliability and productivity.  The examiner noted, in a June 2014 addendum opinion, that the Veteran's PTSD did not prevent him from securing and following a substantially gainful employment consistent with education and work experience.  

At the March 2014 VA male reproductive system conditions examination, the examiner reported that the Veteran required the use of absorbent materials to be changed more than 4 times per day and that he required daytime voiding every 1 and 2 hours.  The examiner determined that the residuals from prostate cancer did not impact his ability to work.  

Similarly, at the March 2014 VA diabetes mellitus examination, the examiner determined that the Veteran's diabetes did not impact his ability to work.  

The Board points out that the service-connected PTSD (rated as 70 percent disabling) is rated based on a level of an occupational and social impairment with deficiencies in most areas and experiences symptoms such as decreased concentration, the inability to complete tasks, anxiety, and disturbances in mood and motivation.  

The service-connected residuals of prostate cancer (rated as 60 percent disabling) is the highest scheduler rating under voiding dysfunction and contemplates requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

These symptoms combined, along with his diabetes mellitus, are clearly more impactful on employability than each disability separately, as the Veteran is unable to perform sedentary work due to his decreased concentration or physical work due to his voiding dysfunction and urinary frequency and has difficulty being around people.  

Thus, as the examiners did not provide an opinion as to whether the Veteran's service-connected disabilities together rendered him unemployable, the Board finds that the opinions have low probative value.  

The Board also notes that the applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience

In resolving all reasonable doubt in favor of the Veteran, entitlement to a TDIU rating is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU rating is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


